Exhibit 99.2 INDEX TO HISTORICAL FINANCIAL STATEMENTS Independent Auditor’s Report 2 Statement of Revenue and Direct Operating Expenses of the Firewheel Properties 3 Notes to Statement of Revenue and Direct Operating Expenses of the Firewheel Properties 4 Independent Auditor’s Report To the Board of Directors Resolute Energy Corporation: We have audited the accompanying Statement of Revenue and Direct Operating Expenses of Firewheel Properties (the Financial Statement) as described in Note 1, for the year ended December 31, 2015, and the related notes to the Financial Statement.
